Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "202" and "204" have both been used to designate “light sensor”.  
reference characters "202" and "204" have both been used to designate “melt-pool sensor”.
reference character “202” has been used to designate both “light sensor” and “melt-pool sensor”.
reference character “204” has been used to designate both “light sensor” and “melt-pool sensor”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-20 are suggested to cancel due to the applicant’s election without transverse filed on September 2nd 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In this case, if claims 12-20 are canceled in light of the Claim objection above, such that tittle is suggested to change to --Method for Detecting Errors in an Additive Manufacturing Process--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “melt pool monitoring system” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system" coupled with functional language “…measuring emission signals from the powder bed…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by insufficient structural modifier “melt pool monitoring”. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “melt pool monitoring system " has been described in Paragraph 0008 cited “…These monitoring systems typically include one or more cameras or light sensors for detecting light that is radiated or otherwise emitted from the melt pool generated by the energy beam. The camera or sensor values can be used to evaluate the quality of the build after completion of the build process. The quality evaluation may be used to adjust the build process, stop the build process, troubleshoot build process anomalies, issue a warning to the machine operator, and/or identify suspect or poor quality parts resulting from the build. However, most melt pool monitoring systems perform data analysis after a build is completed or are otherwise complex and delayed in identifying process issues…” as a configuration of cameras, light sensors or electromagnetic emissions sensor that detect different type of light or electromagnetic emission, it also may have wavelength filter to filter certain wavelength of light, may also capable to monitor electromagnetic emissions, and in claim 5 cited: “…the melt pool monitoring system comprises at least one of a photodiode, a pyrometer, a photomultiplier tube, an infrared camera, an optical camera, a spectrometer, and a spectral sensor…”
Claim limitation “controller” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “identifying outlier clusters by assessing a spatial proximity of the outlier emission relative to each other…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Paragraph 0045 cited: “…Controller 220 may include one or more memory devices and one or more microprocessors, such as general or special purpose microprocessors operable to execute programming instructions or micro- control code associated with an additive manufacturing process or process monitoring . The memory may represent random access memory such as DRAM, or read only memory such as ROM or FLASH. In one embodiment, the processor executes programming instructions stored in memory. The memory may be a separate component from the processor or may be included onboard within the processor. Alternatively, controller 220 may be constructed without using a microprocessor, e.g., using a combination of discrete analog and/or digital logic circuitry (such as switches, amplifiers, integrators, comparators, flip-flops, AND gates, and the like) to perform control functionality instead of relying upon software…”, Paragraph 0047 cited: “…controller 220 may be configured for implementing some or all steps of method…”, Paragraph 0054 cited: “…controller 220 may be configured for performing a clustering method or analyzing the measured emission signals 250 using a clustering algorithm…”, Paragraph 0058 cited: “…controller 220 may be configured for generating an alert, making a process change, or performing some other control action when the cluster is identified or when a magnitude of the cluster exceeds some cluster threshold…”, and Paragraph 0059 cited: “…controller 220 may be programmed to automatically make the process adjustments to the additive manufacturing machine when a cluster is identified or exceeds a specific threshold. For example, controller 220 may be configured for adjusting an incidence angle of the energy source 120, the intensity of energy beam 122, the scan rate, the tool path, or any other process adjustment which will affect the printing of a cross-sectional layer or component 170 itself…”, as a control device that may or may not has a processor, may or may not utilize software, may only provide control functionality, may provide analysis functionality, may generate alert of sound or making a process change, or performing some other automatic control action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter 
	Allowance of claims 1-3, 5-9 and 11 are indicated if: amendments are made to overcome the Objections above.

The following is an examiner’s statement of reasons for allowance:
In line with the 112f above, the prior art of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention in claim 1, such as:
“…identifying outlier clusters by assessing a spatial proximity of the outlier emissions relative to each other with the controller; and generating an alert in response to identifying the outlier clusters with the controller; wherein identifying the outlier clusters comprises: analyzing the outlier emissions using a clustering analysis method with the controller; wherein generating the alert comprises: generating the alert when a cluster magnitude of the identified outlier clusters exceeds a cluster threshold…”.
The prior art of record do not anticipate or render fairy obvious in combination to teach the cited limitation of analysis above, because: 
Prior art Willett’s method does not teach the use of “…identifying outlier clusters by assessing a spatial proximity of the outlier emissions relative to each other …”.  Willett’s method lack of teach of  outlier cluster of the outlier emissions that have relative spatial proximity. Willett merely teach clustering of emissions reading.

NPL- “A Unified Approach to Detecting Spatial Outliers” written by Shashi Shekhar, Chang-Tien Lu and Pusheng Zhang, published by Kluwer Academic Publishers in 2003 (set forth as Shashi), Shashi discloses an analysis that detecting and identifying anomaly in the data and generate alert using Spatial clustering of outlier data collected, however, Shashi is not in the same field of endeavor because Shashi is in the field of “credit card fraud, athlete performance, voting irregularity and severe weather prediction”.

NPL-“A scoping review of spatial cluster analysis techniques for point-event data” written by Charles Eagle Fritz, Nadine Schuurman and Colin Robertson, published by Geospatial health in May 2013 (set forth as Charles), Charles disclose a spatial cluster analysis techniques that utilized in spatial proximity of outlier cluster of data, however, Charles is also not in the same field of endeavor, because Charles is in the field of “geographical information analysis”.
Therefore, claim 1 is allowable over prior art of records.

Claims 2-3, 5-9 and 11 are dependent on claim 1. Therefore, claims 2-3, 5-9 and 11 are allowable over the prior art.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        May 16th, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761